Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21493 Name of Fund: BlackRock Strategic Dividend Achievers TM Trust (BDT) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Strategic Dividend Achievers TM Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O.Box9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2008 Date of reporting period: 05/01/2008  07/31/2008 Item 1  Schedule of Investments Schedule of Investments July 31, 2008 (Unaudited) BlackRock Strategic Dividend Achievers Trust (BDT) (Percentages shown are based on Net Assets) Shares Common Stocks Value Automotive2.2% Genuine Parts Co. $ Basic Materials3.0% RPM Intl., Inc. Sonoco Products Co. Stepan Co. Building & Development3.6% ABM Industries, Inc. D.R. Horton, Inc. Masco Corp. Consumer Products20.1% Avery Dennison Corp. Clorox Co. H&R Block, Inc. Harley-Davidson, Inc. Hillenbrand, Inc. HNI Corp. Lancaster Colony Corp. Meridian Bioscience, Inc. Polaris Industries, Inc. Sherwin-Williams Co. (The) Stanley Works (The) SUPERVALU, INC. Talbots, Inc. Universal Corp. VF Corp. Energy17.7% American States Water Co. Aqua America, Inc. Atmos Energy Corp. Black Hills Corp. California Water Service Group Integrys Energy Group, Inc. MDU Resources Group, Inc. MGE Energy, Inc. National Fuel Gas Co. New Jersey Resources Corp. Northwest Natural Gas Co. Otter Tail Corp. Peidmont Natural Gas Co. Pinnacle West Capital Corp. UGI Corp. Vectren Corp. WGL Holdings, Inc. Financial Institutions25.0% American Capital Ltd. Arthur J. Gallagher & Co. Associated Banc-Corp BancorpSouth, Inc. Bank of Hawaii Corp. Chemical Financial Corp. Cincinnati Financial Corp. Comerica, Inc. Community Bank System, Inc. Erie Indemnity Co., Class A First Busey Corp. FirstMerit Corp. FNB Corp. Fulton Financial Corp. Harleysville Group, Inc. Harleysville National Corp. M&T Bank Corp. Marshall & Ilsley Corp. Mercury General Corp. Shares Common Stocks Value Financial Institutions (contd) Old National Bancorp $ Old Republic Intl. Corp. Park National Corp. S&T Bancorp, Inc. Susquehanna Bancshares, Inc. Synovus Financial Corp. TCF Financial Corp. Trustmark Corp. United Bankshares, Inc. Valley National Bancorp Washington Federal, Inc. WesBanco, Inc. Wilmington Trust Corp. Health Care0.6% Hill-Rom Holdings, Inc. Industrials10.2% A.O. Smith Corp. Bemis Co., Inc. Dover Corp. Leggett & Platt, Inc. LSI Industries, Inc. McGrath RentCorp Vulcan Materials Co. W.W. Grainger, Inc. Media1.7% Gannet Co., Inc. New York Times Co. (The), Class A Real Estate Investment Trust10.1% CBL & Associates Properties, Inc. Developers Diversified Realty Corp. Duke Realty Corp. EastGroup Properties, Inc. HCP, Inc. Lexington Realty Trust Liberty Property Trust National Retail Properties, Inc. Realty Income Corp. UDR, Inc. Universal Health Realty Income Trust Washington Real Estate Investment Trust Weingarten Realty Investors Technology4.0% Linear Technology Corp. Pitney Bowes, Inc. Total Common Stocks (Cost$354,766,043)98.2% Short-Term Securities Money Market Fund1.8% Fidelity Institutional Money Market Prime Portfolio, 2.45%(a) Total Short-Term Securities (Cost$5,865,122)1.8% Total Investments (Cost$360,631,165*)100.0% Other Assets in Excess of Liabilities0.0% Net Assets100.0% $ 1 Schedule of Investments July 31, 2008 (Unaudited) BlackRock Strategic Dividend Achievers Trust (BDT) (continued) (Percentages shown are based on Net Assets) * The cost and unrealized appreciation (depreciation) of investments as of July 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ (29,455,420 ) (a) Represents current yield as of report date. For Trust compliance purposes, the Trusts sector and industry classifications refer to any one or more of the Standard Industry Codes as defined by the Securities and Exchange Commission. This definition may not apply for purposes of this report, which may combine sector and industry sub-classifications for reporting ease. 2 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Strategic Dividend Achievers TM Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Strategic Dividend Achievers TM Trust Date: September 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Strategic Dividend Achievers TM Trust Date: September 19, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Strategic Dividend Achievers TM Trust Date: September 19, 2008
